           Case CAC/2:21-cv-00843 Document 32-1 Filed 03/17/21 Page 1 of 1




                       BEFORE THE UNITED STATES JUDICIAL PANEL
                            ON MULTIDISTRICT LITIGATION


 IN RE:
                                                                        MDL No. 2989
 JANUARY 2021 SHORT SQUEEZE TRADING
 LITIGATION



                            SCHEDULE OF DISMISSED ACTIONS

          Plaintiffs           Defendants             District      Case No.        Judge

1.   Brian Omahne        Robinhood Financial,      Western        3:21-cv-00013 Honorable
                         LLC, Robinhood            District of                  Stephanie L.
                         Securities, LLC and       Pennsylvania                 Haines
                         Robinhood Markets, Inc.
2.   Levi Cobos          Robinhood Financial       Central        2:12-cv-00843 Honorable
                         LLC, Robinhood            District of                  Virginia A.
                         Securities, LLC and       California                   Phillips
                         Robinhood Markets, Inc.
